MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order af*500firming without opinion the Immigration Judge’s (“IJ”) decision, finding petitioner ineligible for cancellation of removal and adjustment of status.
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United, States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
The BIA did not abuse its discretion in affirming the IJ’s denial of petitioner’s applications for cancellation of removal and adjustment of status because petitioner is statutorily ineligible for such relief in light of his controlled substance conviction under California Health and Safety Code section 11550(a). See 8 U.S.C. §§ 1182(a)(2)(A)(i)(II), (h); 8 U.S.C. § 1229b(b); 8 U.S.C. § 1255(a). The BIA also did not abuse its discretion in affirming the IJ’s denial of petitioner’s motion for a continuance. See Gonzalez v. INS, 82 F.3d 903, 908 (9th Cir.1996).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.